84456: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-30002: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84456


Short Caption:MURRAY VS. DIST. CT. (A CAB TAXI SERV. LLC)Court:Supreme Court


Related Case(s):72691, 73326, 77050, 81641, 82539, 84888


Lower Court Case(s):Clark Co. - Eighth Judicial District - A669926Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerMichael MurrayRuthann Devereaux-Gonzalez
							(Leon Greenberg Professional Corporation)
						Leon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


PetitionerMichael RenoRuthann Devereaux-Gonzalez
							(Leon Greenberg Professional Corporation)
						Leon M. Greenberg
							(Leon Greenberg Professional Corporation)
						


Real Party in InterestA Cab Taxi Service LLCEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						Jay A. Shafer
							(Cory Reade Dows & Shafer)
						


Real Party in InterestCreighton J. NadyEsther Rodriguez
							(Rodriguez Law Offices, P.C.)
						Jay A. Shafer
							(Cory Reade Dows & Shafer)
						


RespondentCarli Lynn Kierny


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


10/18/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/30/2022Filing FeeFiling fee paid. E-Payment $250.00 from Leon M. Greenberg. (SC)


03/30/2022Petition/WritFiled Petition for Writ of Mandamus. (SC)22-09859




03/30/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-09861




03/30/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-09862




03/30/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-09863




03/30/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-09864




03/30/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-09866




03/30/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-09867




04/26/2022Order/ProceduralFiled Order Directing Supplementation of Appendix with Written Order and Directing Answer.  Petitioner's Appendix due:  14 days.  Real Parties in Interest's Answer to Petition due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.    (SC)22-13161




05/03/2022AppendixFiled Petitioners' Supplemental Appendix to Petition for Writ of Mandamus. (SC)22-14080




05/25/2022MotionFiled Stipulation for Extension of Time to File Answer to petition for Writ. (SC)22-16676




05/27/2022Order/ProceduralFiled Order Approving Stipulation. Real parties in interest's answer due: June 30, 2022. (SC)22-16902




06/28/2022Petition/WritFiled Real Parties in Interest Answer to Petition for Writ. (REJECTED PER NOTICE FILED ON 6/29/22)(SC)


06/28/2022AppendixFiled Real Parties in Interest Appendix to Answer to Petition for Writ of Mandamus. Vol 1. (REJECTED PER NOTICE ISSUED ON 6/29/22) (SC)


06/29/2022Notice/OutgoingIssued Notice of Rejection of Deficient Answer to Petition. Due date: 5 days.22-20450




06/29/2022Petition/WritFiled Real Parties in Interest Answer to Petition for Writ. (SC)22-20606




06/29/2022AppendixFiled Real Parties in Interest Appendix to Answer to Petition for Writ of Mandamus. Vol 1. (SC)22-20607




07/07/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Petitioners Reply in Support of Petition for Writ due:  July 27, 2022.  (SC)22-21382




07/15/2022Petition/WritFiled Petitioners' Reply to Answer to Petition for Writ. (SC)22-22409




09/23/2022Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus. "ORDER the petition DENIED." RP/JH/LS. (SC)22-30002





Combined Case View